Case 2:19-cv-10121-RAO Document 17 Filed 01/13/20 Page 1 of 1 Page ID #:159
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.:       CV 19-10121-RAO                                       Date:      January 13, 2020
Title:          Sun Hong Foods, Inc. v. Outstanding Foods, Inc. et al.



Present:           The Honorable ROZELLA A. OLIVER, U.S. MAGISTRATE JUDGE

            Donnamarie Luengo                                               N/A
              Deputy Clerk                                         Court Reporter / Recorder

     Attorneys Present for Plaintiff(s):                      Attorneys Present for Defendant(s):

                       N/A                                                    N/A

Proceedings:             (In Chambers) ORDER SETTING BRIEFING SCHEDULE

        This action was filed on November 26, 2019. Dkt. No. 1. The case has been assigned to
the undersigned magistrate judge pursuant to this district’s Direct Assignment of Civil Cases to
Magistrate Judges Program. Dkt. No. 4. On December 16, 2019, Plaintiff Sun Hong Foods, Inc.
(“Plaintiff”) filed an Application for Writ of Attachment (“Application”) against Defendant
Outstanding Foods, Inc. (“Outstanding Foods”). Dkt. No. 7. The Application notices a hearing
for January 22, 2020 at 10:00 a.m. Id. On January 10, 2020, the Court issued an order directing
the parties to file a status report on the Application.

       On January 13, 2020, the parties filed a stipulation to continue the hearing on the
Application. Dkt. No. 16. The parties have agreed that Defendant’s opposition will be due
February 5, 2020 and Plaintiff’s reply will be due February 10, 2020. Id. The parties have also
agreed to continue the hearing on the Application to February 12, 2020 at 10:00 a.m. Id.

        In light of the stipulation, the Court VACATES the January 22, 2020 hearing on the
Application. Defendant’s opposition shall be due by February 5, 2020, and Plaintiff’s reply
shall be due by February 10, 2020. Because the case may be reassigned to a district judge prior
to the proposed hearing date, the Court will not set a continued hearing date at this time. If the
case remains assigned to the undersigned, the Court will set a hearing date.

       IT IS SO ORDERED.

                                                                                               :
                                                                   Initials of Preparer        dl




CV-90 (03/15)                            Civil Minutes – General                             Page 1 of 1
